Filed with the Securities and Exchange Commission on January 28, 2015 1933 Act Registration File No. 33-7699 1940 Act File No. 811-4786 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED REGISTRATION NO. 33-7699 Post-Effective Amendment No.56 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED REGISTRATION NO. 811-4786 Amendment No.56 ARIEL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 200 East Randolph Street, Suite2900 Chicago, Illinois 60601 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 726-0140 Agent for service: With copies to: Arthur Don, Esq. Greenberg Traurig, LLP 1treet, N.W. Washington, D.C.20006 Mareile B. Cusack Ariel Investment Trust 200 East Randolph Street Suite2900 Chicago, Illinois 60601 Alia S. Vasquez, Esq. U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue MailCode: MK-WI-T10F Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective: o immediately upon filing pursuant to paragraph (b) oon(date)pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) x on February 1, 2015 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. Title of Securities Being Registered: Shares of Beneficial Interest of: Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund. Explanatory Note:This PEA No. 56 to the Registration Statement contains: Prospectus of all the Funds Statement of Additional Information of all the Funds PartC and Signature Pages Exhibits Prospectus February 1, 2015 • Value • Deep value • Global Ariel Fund (Investor Class ARGFX, Institutional Class ARAIX) Ariel Appreciation Fund (Investor Class CAAPX, Institutional Class CAAIX) Ariel Focus Fund (Investor Class ARFFX, Institutional Class AFOYX) Ariel Discovery Fund (Investor Class ARDFX, Institutional Class ADYIX) Ariel International Fund (Investor Class AINTX, Institutional Class AINIX) Ariel Global Fund (Investor Class AGLOX, Institutional Class AGLYX) The Securities and Exchange Commission has not approved or disapproved of the shares of the Funds, nor has it determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Slow and steady wins the race. Table of Contents - Prospectus CONTENTS Fund summaries Ariel Fund 1 Ariel Appreciation Fund 4 Ariel Focus Fund 7 Ariel Discovery Fund 10 Ariel International Fund 13 Ariel Global Fund 16 Patient investment philosophy 19 Management of the Funds 24 Managing your account 26 Financial Highlights 38 Ariel Fund INVESTMENT OBJECTIVE Ariel Fund pursues long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.58% 0.58% Distribution and service (12b-1) fees 0.25% None Other expenses 0.20% 0.14% Total annual fund operating expenses 1.03% 0.72% The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class Institutional Class PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 29% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY Ariel Fund invests in small/mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies and the Fund generally will have a weighted average market capitalization between $1 billion and $7.5 billion.The Fund will not hold stocks that fall within the top two quintiles of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if such stock falls within the top two quintiles, it will be sold by the end of the following quarter. The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally five years. The Fund seeks to invest in quality companies in industries in which Ariel Investments, LLC (“Ariel” or the “Adviser”) has expertise including the financial services and consumer discretionary sectors.The Fund only buys when Ariel believes that these companies are selling at excellent values. Table of Contents - Prospectus 1 Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams and solid financials.Ariel’s strategy to focus on a limited number of names and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.We will sell a stock if its valuation reaches our private market value, as determined by the Adviser, if a better opportunity for investment presents itself, or if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Fund is a diversified fund that will generally hold between 25–45 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: • Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market.The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets and more limited financial and management resources than large capitalization stocks. • The general level of stock prices could decline. • The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. • The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and indices that reflect the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 2 Average annual total returns as of December 31, 2014 1-Year 5-Year 10-Year Since Inception (11/6/86) Investor Class return before taxes 10.95% 16.62% 7.16% 11.81% Investor Class return after taxes on distributions 7.73% 15.86% 6.43% 10.34% Investor Class return after taxes on distributions and sale of fund shares 8.80% 13.47% 5.78% 9.81% Institutional Class return before taxes1 11.29% 16.84% 7.26% 11.85% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 10.35% Russell 2500TM Value Index (reflects no deductions for fees, expenses or taxes) 7.11% 15.48% 7.91% 11.61% Russell 2000® Value Index (reflects no deductions for fees, expenses or taxes) 4.22% 14.26% 6.89% 10.88% 1 The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as Individual Retirement Accounts (“IRAs”). INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGERS John W. Rogers, Jr.,Lead Portfolio Manager since inception on November6, 1986. John P. Miller,CFA, Portfolio Manager since 2006. Kenneth E. Kuhrt,CPA, Portfolio Manager since December 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 19 of this Prospectus. Table of Contents - Prospectus 3 Ariel Appreciation Fund INVESTMENT OBJECTIVE Ariel Appreciation Fund pursues long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees 0.69% 0.69% Distribution and service (12b-1) fees 0.25% None Other expenses 0.18% 0.10% Total annual fund operating expenses 1.12% 0.79% The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Appreciation Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class $114 $356 $617 $1,363 Institutional Class $81 $252 $439 $978 PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 24% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY Ariel Appreciation Fund invests in mid-sized undervalued companies that show strong potential for growth.The Fund invests primarily in equity securities of U.S. companies and the Fund generally will have a weighted average market capitalization between $2 billion and $15 billion.The Fund will not hold stocks that fall within the top quintile of the Russell U.S. equity indexes (a comprehensive representation of market-cap weighted security indexes of the investable U.S. equity market) and if such stock falls within the top quintile, it will be sold by the end of the following quarter. The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally five years. Table of Contents - Prospectus 4 The Fund seeks to invest in quality companies in industries in which the Adviser has expertise including the financial services and consumer discretionary sectors.The Fund only buys when Ariel believes that these companies are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double-digit earnings growth, skilled management teams and solid financials.Ariel’s strategy to focus on a limited number of names and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.We will sell a stock if its valuation reaches our private market value, as determined by the Adviser, if a better opportunity for investment presents itself, or if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Appreciation Fund is a diversified fund that will generally hold between 25–45 securities in its portfolio. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: • Medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returns from the overall stock market. The performance of such stocks could also be more volatile.Medium capitalization stocks often have less predictable earnings, more limited product lines and markets and more limited financial and management resources than large capitalization stocks. • The general level of stock prices could decline. • The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. • The Fund often invests a significant portion of its assets in companies within the financial services and consumer discretionary sectors and its performance may suffer if these sectors underperform the overall stock market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and indices that reflect the market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 5 Average annual total returns as of December 31, 2014 1-Year 5-Year 10-Year Since Inception (12/1/89) Investor Class return before taxes 8.15% 15.90% 8.56% 11.40% Investor Class return after taxes on distributions 5.12% 14.36% 7.25% 10.06% Investor Class return after taxes on distributions and sale of fund shares 6.72% 12.73% 6.81% 9.57% Institutional Class return before taxes1 8.54% 16.12% 8.66% 11.44% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 9.63% Russell Midcap® Value Index (reflects no deductions for fees, expenses or taxes) 14.75% 17.43% 9.43% 11.98% Russell Midcap® Index (reflects no deductions for fees, expenses or taxes) 13.22% 17.19% 9.56% 11.69% 1 The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGERS John W. Rogers, Jr.,Lead Portfolio Manager from 2002–2011, Co-Portfolio Manager since December 2011. Timothy Fidler,CFA, Portfolio Manager from 2009–2011, Co-Portfolio Manager since December 2011. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 19 of this Prospectus. Table of Contents - Prospectus 6 Ariel Focus Fund INVESTMENT OBJECTIVE Ariel Focus Fund pursues long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Institutional Class Management fees1 0.65% 0.65% Distribution and service (12b-1) fees 0.25% None Other expenses 0.50% 0.41% Total annual fund operating expenses2 1.40% 1.06% Less fee waiver or expense reimbursement -0.40% -0.31% Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.00% 0.75% 1 The Annual fund operating expenses have been restated to reflect reduced management fees effective February 1, 2014. 2 The Adviser is contractually obligated to waive fees or reimburse expenses in order to limit Ariel Focus Fund’s total annual fund operating expenses to 1.00% of net assets for the Investor Class and 0.75% of net assets for the Institutional Class through the end of the fiscal year ending September 30, 2016. No termination of this agreement by either the Fund’s Board of Trustees or the Adviser may be effective until, at the earliest, October 1, 2016. The example below illustrates the expenses you would pay on a $10,000 investment in Ariel Focus Fund.It assumes the Fund earned an annual return of 5% each year, the Fund’s operating expenses remain the same and that you redeem your shares at the end of each time period.The example reflects contractual fee waivers and expense reimbursements effective through September 30, 2016.The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.Your actual expenses may be greater or less than the amounts shown. Expense example 1-Year 3-Year 5-Year 10-Year Investor Class $102 $362 $687 $1,608 Institutional Class $77 $274 $523 $1,237 PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).Higher turnover rates may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 40% of the average value of its portfolio. Table of Contents - Prospectus 7 PRINCIPAL INVESTMENT STRATEGY Ariel Focus Fund invests primarily in equity securities of companies of any size in order to provide investors access to superior opportunities in companies of all market capitalizations.The essence of the Fund’s strategy is a combination of patience and stock selection.The Fund seeks to hold investments for a relatively long period of time—generally three to five years or more.The Fund invests primarily in high quality companies that are trading at low multiples of their actual or projected earnings.The Fund only buys when Ariel believes that these companies are selling at excellent values. Quality companies typically share several attributes that Ariel believes will result in capital appreciation over time: high barriers to entry, sustainable competitive advantages, predictable fundamentals that allow for double digit earnings growth, skilled management teams and solid financials.Ariel’s strategy to focus on a limited number of names and industries is designed to add value in areas in which it has expertise.We believe this approach creates a portfolio of well-researched stocks.As disciplined value investors, we make opportunistic purchases when great companies are temporarily out of favor—generally seeking to invest in companies that are trading at a low valuation relative to potential earnings and/or a low valuation relative to intrinsic worth.We will sell a stock if its valuation reaches our private market value, as determined by the Adviser, if a better opportunity for investment presents itself, or if there are material changes to a company’s fundamentals. The Fund does not invest in companies whose primary source of revenue is derived from the production or sale of tobacco products or the manufacture of handguns.We believe these industries are more likely to face shrinking growth prospects, draining litigation costs and legal liability that cannot be quantified. Ariel Focus Fund is a non-diversified fund, which means that the Fund could own as few as 12 securities in its portfolio, but will generally own 20–30 securities. PRINCIPAL RISKS Although Ariel makes every effort to achieve the Fund’s objective of long-term capital appreciation, Ariel cannot guarantee it will attain that objective.You could lose money by investing in this Fund.The principal risks of investing in the Fund are: • As the Fund holds relatively few stocks, a fluctuation in one stock could significantly affect overall performance. • Small and medium capitalization stocks held by the Fund could fall out of favor and returns would subsequently trail returnsfrom the overall stock market.The performance of such stocks could also be more volatile.Small and medium capitalization stocks often have less predictable earnings, more limited product lines and markets and more limited financial and management resources than large capitalization stocks. • The general level of stock prices could decline. • The intrinsic value of the stocks in which the Fund invests may never be recognized by the broader market. You should consider investing in the Fund if you are looking for long-term capital appreciation and are willing to accept the associated risks. PERFORMANCE The bar chart and the table on the next page show two aspects of the Fund: variability and performance.The bar chart shows the variability of the Fund’s Investor Class annual total returns over time by showing changes in the Fund’s Investor Class performance from year to year.The table shows the Fund’s average annual total returns for certain time periods compared to the returns of the S&P 500® Index, a broad measure of market performance, and an index that reflectsthe market sectors in which the Fund invests.The bar chart and table provide some indication of the risks of investing in the Fund.To obtain updated performance information, visit the Fund’s website at arielinvestments.com or call 800.292.7435.The Fund’s past performance, before and after taxes, is not necessarily an indication of its future performance. Table of Contents - Prospectus 8 Average annual total returns as of December 31, 2014 1-Year 5-Year Since Inception (6/30/05) Investor Class return before taxes 9.92% 12.45% 6.32% Investor Class return after taxes on distributions 7.07% 11.50% 5.72% Investor Class return after taxes on distributions and sale of fund shares 7.56% 9.90% 5.03% Institutional Class return before taxes1 10.16% 12.62% 6.40% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 8.18% Russell 1000® Value Index (reflects no deductions for fees, expenses or taxes) 13.45% 15.42% 7.50% 1 The inception date for the Institutional Class shares is December 30, 2011.Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Investor Class, for such period of time), without any adjustments. After tax returns are calculated using the highest historical individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and are not relevant if Fund shares are held in tax-deferred arrangements, such as IRAs. INVESTMENT ADVISER Ariel Investments, LLC is the investment adviser to the Fund. PORTFOLIO MANAGER Charles K. Bobrinskoy,Portfolio Manager since inception on June 30, 2005. For important information about the purchase and sale of Fund shares, tax information, and payments to broker-dealers and other financial intermediaries, please turn to page 19 of this Prospectus. Table of Contents - Prospectus 9 Ariel Discovery Fund INVESTMENT OBJECTIVE Ariel Discovery Fund pursues long-term capital appreciation. FEES AND EXPENSES OF THE FUND The table below describes fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder fees (fees paid directly from your investment) Investor Class Institutional Class Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Maximum sales charge (load) imposed on reinvested dividends None None Redemption fees None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class
